UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1775


LILLIAN WOODY; FRED WOODY, JR.,

                Plaintiffs - Appellants,

          v.

BANK OF AMERICA CORPORATION; BANK OF AMERICA, N.A.; BAC HOME
LOANS SERVICING, L.P.,

                Defendants - Appellees.



                            No. 10-1852


LILLIAN WOODY; FRED WOODY, JR.,

                Plaintiffs - Appellants,

          v.

BANK OF AMERICA CORPORATION; BANK OF AMERICA, N.A.; BAC HOME
LOANS SERVICING, L.P.,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
District Judge. (5:09-cv-00398-D)


Submitted:   December 16, 2010            Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Lillian Woody and Fred Woody, Jr., Appellants Pro Se.      Joseph
Samuel Dowdy, Donald Richard Pocock, NELSON, MULLINS, RILEY &
SCARBOROUGH, LLP, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Lillian      and     Fred    Woody          (“Appellants”)        appeal    the

district court’s orders dismissing their statutory and common

law claims against Bank of America Corp., Bank of America, N.A.,

and BAC Home Loans Servicing (“Appellees”).                             Appellants also

appeal the district court’s order denying their motion for a new

trial.     We affirm both judgments.

             Appellants raised several claims in the district court

invoking     the    Truth-in-Lending              Act,    the    Home    Owners      Equity

Protection Act, the Federal Reserve Board’s regulations, and the

Fair Credit Reporting Act, among others.                        On appeal, Appellants

have abandoned the majority of their statutory and common law

claims, arguing that the district court erred in failing to rule

on their claim that Appellees violated North Carolina law by

failing     to     file    a     prospectus        and      registration        statement.

However, Appellants failed to raise this claim to any legally

discernable degree in their complaint, and to the extent that

they attempted to elaborate on it in subsequent filings and on

appeal in this court, we conclude that the argument is waived.

             Appellants        claim     that      the    district      court    erred   in

denying    their     motion      to    join       additional     parties.         We    have

reviewed the record and find no reversible error.                         Woody v. Bank

of   Am.   Corp.,    No.       5:09-cv-00938-D           (E.D.N.C.,     June    9,   2010).

Finally, Appellants claim that the court erred in denying their

                                              3
motion for a new trial.               Again, we have reviewed the record and

find no reversible error.               We affirm on that basis.             Woody v.

Bank    of   Am.    Corp.,      No.    5:09-cv-00938-D       (E.D.N.C.,      June   25,

2010).

             We    therefore      affirm    the   judgments      of   the    district

court.       We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented     in    the   materials

before   the      court   and    argument      would   not    aid    the    decisional

process.

                                                                              AFFIRMED




                                           4